—In a proceeding pursuant to CPLR article 78 to review a determination affirming the denial of the petitioner’s application for reinstatement of his teaching license, the petitioner appeals from a judgment of the Supreme Court, Kings County (Vaughan, J.), dated November 5, 1997, which dismissed the petition.
Ordered that the judgment is affirmed, with costs.
The Supreme Court’s determination was proper as the respondent’s determination was not arbitrary or capricious (see, CPLR 7803 [3]). Joy, J. P., Friedmann, Krausman and Luciano, JJ., concur.